         Case 1:19-cr-00789-PGG Document 469
                                         468 Filed 07/26/21
                                                   07/25/21 Page 1 of 1




Donald D. duBoulay                                          305 Broadway, Suite 602
 Attorney at Law                                            New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                            July 26, 2021

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

Re: United States v. Graciela Borrero
       19 Cr. 789 (PGG)

Dear Judge Gardephe:                                                July 26, 2021

        I write on behalf of my client Graciela Borrero to respectfully request that the court
amend the terms of her pretrial release bond to allow her to travel with her daughter to the SONO
Spa located at 660 River Rd. in Edgewater New Jersey on July 28, 2021. The travel would
require driving to New Jersey in the morning and returning to the SDNY in the afternoon. It
would be a day trip.

       I have been unable to reach her pre-trial officer. The government states their position
would be that of the pre-trial officer.


                                                     Respectfully submitted,
                                                           /s/

                                                     Donald duBoulay

cc: Louis A. Pellegrino, AUSA
    Mathew Andrews, AUSA
    Christina Venable, PTO
